Exhibit SELECTED FINANCIAL DATA The following table presents selected historical consolidated financial and operating data of Targa Resources Partners LP.See “Basis of Financial Statement Presentation” included under Note 2 to our “Supplemental Consolidated Financial Statements” contained in this Form 8-K for information regarding the retrospective adjustment of our financial information for the years 2005 through 2008 as entities under common control in connection with our acquisition of the Downstream Assets of Targa Resources, Inc. (the “Downstream Business”). The information contained herein should be read in conjunction with our “Management’s Discussion and Analysis of Supplemental Financial Condition and
